(Por la corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Resultando, que Acisclo Mejías demandó en la Corte Municipal de San Sebastián a José R. Vélez y a dos personas más como deudores solidarios de varias obligaciones de pa-gar dinero, constantes en varios pagarés;
Resultando, que en rebeldía del demandado José R. Vé-lez, el secretario de dicha corte registró sentencia condena-toria contra ese demandado, quien apeló de ella para ante la Corte de Distrito de Aguadilla;
Resultando, que en esa corte de apelación solicitó el de-mandante que fuese desestimado-el recurso de dicho-deman-dado y fué negada su petición, celebrándose después el jui-cio y dictándose sentencia condenatoria contra José R. Vé-lez, con pronunciamientos idénticos a los de la corte municipal ;
Resultando, que el demandante apeló de esa sentencia para ante nosotros, limitando la apelación, según el alegato que nos ha presentado, a sostener que la corte de distrito debió desestimar la apelación que Vélez interpuso contra la sentencia de la corte municipal;
Resultando, que el apelado Vélez nos pide que desesti-memos la apelación del demandante porque éste no la noti-ficó a todas las partes demandadas;
ConsideRando, que no habiendo sido condenados por la sentencia recurrida los otros dos demandados, éstos no pue-den ser afectados por el recurso establecido por el deman-dante, tanto más cuanto que el apelante no interesa la re-vocación del fallo dictado a su favor sino que debió ser de-*1020sestimada la apelación que origina la sentencia pronunciada por la corte de distrito, por lo ■ que no es de aplicación lo dispuesto en el artículo 296 del Código de Enjuiciamiento Civil, por no ser esos demandados partes contrarias en la presente apelación;
No ha lugar a desestimar este recurso de apelación.